983 A.2d 597 (2009)
200 N.J. 478
In the Matter of Anthony J. GIAMPAPA, an Attorney at Law.
No. D-9 September Term 2009, 65,041
Supreme Court of New Jersey.
December 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-133, concluding that ANTHONY J. GIAMPAPA of TOTOWA, who was admitted to the bar of this State in 1973, should be censured for violating RPC 1.15(b) (failure to promptly deliver funds to a client or a third person) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that ANTHONY J. GIAMPAPA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.